DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of Receipt
	Applicant's response filed on 02/24/2021 to the Office Action mailed on 11/24/2020 is acknowledged.
 
Claim Status
Claims 1, 3-5 and 7-20 are pending. 
Claim 1 is currently amended.
Claims 2, 6 and 12 were previously cancelled.
Claims 11-20 are newly added.
Claims 1, 3-5 and 7-20 have been examined.
Claims 1, 3-5 and 7-20 are rejected.
Priority
Priority to 371 PCT/IB2017/052534 filed on 05/02/2017 which claims priority to Indian patent application 201621015342 filed on 05/03/2016 is acknowledged.

Maintained Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
This is reiterated from the previous Office Action.
Claims 1, 3-5 7-11 and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Patel (International Patent Application Publication Under the PCT WO 2015/044961 A3, Published .
The claims are directed to a tablet-in-tablet composition comprising in the core 20 to 60mg of cyclophosphamide having a d90 particle size of less than 100 microns and a lubricant, an outer surrounding coat comprising 50 to 1800 capecitabine and a lubricant.
Patel et al. teach a pharmaceutical compositions having fixed dose combinations of capecitabine and cyclophosphamide (abstract).  Preferably, the present invention to provide a bilayer tablet comprising a first layer & second layer, wherein the first layer comprises capecitabine and one or more excipients, and optionally a film coating that covers both layer (page 5, lines 5-10). According to present invention a bilayer tablet comprising first layer  is prepared by wet granulation comprising following steps: a) sifting of capecitabine, one or more filler, one or more disintegrant through appropriate mesh and mixing in a suitable mixer, b) dissolving a binder in a solvent to produce a granulation liquid, c) carrying out fluid bed granulation using the granulating liquid of step (b) for spraying onto the mixture of step (a), d) after completion of the granulation drying and optionally screening the granulate obtained in step (c), e) optionally blending the granulate obtained in step (d) with additional excipients; and f) lubricating the blended granules obtained in step (e) to prepare the final composition of first layer (page 7, lines 1-14). According to present invention bilayer tablet comprising second layer is prepared by direct compression comprising following steps: a) mixing the cyclophosphamide with one or more filler, one or more binder, one or more disintegrant in a suitable mixer b) adding one or more lubricant in mixture obtained in step (a) and blending them until obtaining a homogenous powder mixture; and c) compressing the final powder mixture to form final composition of second layer (page 8, lines 15-24). According to one of the embodiments, the second layer comprising cyclophosphamide having D90 particle size less than 300 microns, more preferably 100 microns (page 8, lines 11-14 and page 12, Example 1 and 2). Acceptable limits of the above said impurities of cyclophosphamide according to the 
Patel et al. does not teach that the composition is in a tablet-in-tablet form with a non-functional barrier layer between the core and outer layer.
Xu et al. teach tablet-in-tablet compositions have been discovered to reduce the surface area of direct physical contact between incompatible active ingredients can attain an unexpectedly profound increase in stability relative to alternative designs including bilayer formulations (paragraphs 0005, 0027,  0037, and 0076).  A barrier layer is interposed between the two compartments (i.e. core and shell) to prevent direct physical contact; and wherein the barrier to does not retard the release of the active ingredient in the core (paragraphs 0029 and 0058). The unit dose form is formulated for immediate release of both active ingredients (paragraph 0063). 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to form the composition of Patel et al. into a tablet-in-tablet with a barrier layer over the core form instead of a bilayer tablet and have a reasonable expectation of success. One would have been motivated to do so in order to improve the stability of the two incompatible active ingredients by reducing the surface area of direct physical contact and preventing with the barrier layer physical contact of the two active ingredients.
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to form the composition of Patel et al. such that cyclophosphamide is in the core and the capecitabine is in layer (shell) on the core and have a reasonable expectation of success. One would have been motivated to so in order to first release capecitabine and then cyclophosphamide.
◦C, 25◦C/60% RH and 30◦C/75% RH”, this is a property  of the tablet-in-tablet dosage form. Since, the prior art suggests such a dosage form and describes the dosage form as having improved stability (reduced degradation) it would be expected that composition of Patel et al. as modified by Xu et al. would also necessarily have the same stability profile. 
For the foregoing reasons the instant claims are rendered obvious by the teachings of the prior art.
Response to Applicant’s Arguments
Applicant argues that the instant claims are not directed to ibuprofen or famotidine as taught by Xu et al and that the instant claims recite the transitional phrase “consisting of”. Applicant’s argument has been fully considered but found not to be persuasive. The Examiner has not suggested that ibuprofen and/or famotidine be combined with the teachings of Patel et al. The Examiner suggests that Xu et al. provides the motivation for using a tablet-in-tablet dosage form instead of a bi-layer dosage form where active ingredients which are incompatible are formulated together in one tablet.
Applicant also argues that there is no motivation to combine the teachings of Patel et al. and Xu et al. since ibuprofen/famotidine is chemical and structurally distinct from cyclophosphamide and capecitabine and one could not simply extrapolate the teachings of Xu et al. to Patel et al.  Applicant’s argument has been fully considered but found not to be persuasive. Patel et al. teach that cyclophosphamide and capecitabine are incompatible. Xu et al. teach that when ingredients in single tablet are incompatible tablet-in-tablet with barrier coating disposed in between provides stability improvements over a bilayer tablet as taught by Patel et al. The Examiner relies merely on the teaching that a tablet-in-tablet with a coating between has improved stability when active ingredients are incompatible compared to bilayer tablets. One of ordinary skill in the art would have the skill to create a 
Applicant finally argues that Patel et al. and Xu et al. do not teach or suggest the limitation “composition comprising 90% of the cylocphosphamide and capecitabine when stored for 6 months at 2-8C, 25C / 60% RH and 30C / 75% RH”. Applicant’s argument has been fully considered but found not to be persuasive. The limitation is a property of the tablet-in-tablet dosage form. Since, the prior art suggests such a dosage form and describes the dosage form as having improved stability (reduced degradation) it would be expected that composition of Patel et al. as modified by Xu et al. would also necessarily have the same stability profile.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925.  The examiner can normally be reached on M-F 9:30am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALI SOROUSH/Primary Examiner, Art Unit 1617